The plaintiffs petition for certification for appeal from the Appellate Court, 56 Conn. App. 815 (AC 18716), is granted, limited to the following issues:
“1. Did the Appellate Court correctly determine that a real estate listing agreement was unenforceable under General Statutes (Rev. to 1991) § 20-325a on the ground that the signatures of the general partners of the partnership ownership of the property were not acknowledged and witnessed?
*907The Supreme Court docket number is SC 16304.
Edwin L. Doemberger, in support of the petition.
James C. Graham, in opposition.
Decided May 4, 2000
“2. Did the Appellate Court correctly determine that the amendments to General Statutes § 20-325a, enacted by No. 94-240 of the 1994 Public Acts, did not apply to real estate listing agreements signed prior to the effective date?”